Citation Nr: 0914139	
Decision Date: 04/15/09    Archive Date: 04/24/09

DOCKET NO.  03-18 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
schizophrenia, anxiety disorder, and major depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk
INTRODUCTION

The Veteran had active service from January 1982 to April 
1987.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD), 
schizophrenia, anxiety disorder, and major depression.

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge (VLJ) in October 2004.  A copy 
of the hearing transcript is of record and associated with 
the claims folder.

In March 2006, the Veteran's claim was remanded by the Board 
to the Appeals Management Center (AMC) for development of 
records and VCAA notice.


FINDING OF FACT

The VA compensation examiner who evaluated the Veteran in 
October 2008 did not diagnose the Veteran with an acquired 
psychiatric disorder but, instead, with a significant 
personality disorder.  The VA examiner determined that any 
history of schizophrenia or psychotic related symptoms from 
the Veteran is highly suspicious and very likely not 
credible.


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred 
in or aggravated by his military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5107 (West 2007); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq (West 2007).  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by letters dated in 
February 2001, April 2002, April 2006, July 2006, and August 
2008, the RO and the AMC advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist the Veteran in 
obtaining and what information or evidence the Veteran was 
responsible for providing.  For a claim, as here, pending 
before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was 
recently amended to eliminate the requirement that VA also 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued the 
February 2001 and April 2002 VCAA notice letters prior to 
initially adjudicating the Veteran's claim in July 2002, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And since providing the 
additional VCAA notices in April 2006, July 2006, and August 
2008, the AMC has readjudicated the claim in the February 
2009 supplemental statement of the case (SSOC), including 
considering any additional evidence received in response 
those additional notices.  This is important to point out 
because if the notice provided prior to the initial 
adjudication of the claim was, for whatever reason, 
inadequate or incomplete, this timing error may be 
effectively "cured" by providing any necessary notice and 
then going back and readjudicating the claim - including in 
a statement of the case (SOC) or SSOC, such that the intended 
purpose of the notice is not frustrated and the Veteran is 
given ample opportunity to participate effectively in the 
adjudication of his claim.  In other words, this error is 
ultimately inconsequential and, therefore, harmless.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).


A more recent April 2006 letter also informed the Veteran of 
the downstream disability rating and effective date elements 
of his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  And, as already mentioned, since providing that 
additional notice, the AMC has gone back and readjudicated 
his claim in the February 2009 SSOC based on any additional 
evidence received in response to that additional notice and 
since the initial rating decision at issue and SOC.  See 
again Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006), indicating that as a matter of law, 
the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.

If there arguably is any deficiency in the notice to the 
Veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the Veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  
(1) based on the communications sent to the Veteran over the 
course of this appeal, he clearly has actual knowledge of the 
evidence he is required to submit; and 
(2) based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  Sanders v. Nicholson, 487 F.3d 881 (2007), petition 
for cert. filed, No. 07-1209 (S. Ct. Mar. 21, 2008).  

And as for the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records, private medical records, Social Security 
Administration (SSA) records, and VA medical records, 
including the report of his recent October 2008 VA 
compensation examination for a medical nexus opinion 
concerning the cause of his claimed condition - and in 
particular, whether it is related to his military service  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A (West 2007).  

The Board is also satisfied as to substantial compliance with 
its March 2006 remand directives.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 
268 (1998).  This included obtaining the Veteran's STRs from 
the Eglin Air Force Base in Florida, obtaining the Veteran's 
service personnel file, and providing the Veteran with 
updated VCAA notice.  The AMC attempted to obtain the 
Veteran's STRs from the Air National Guard, but the 
Department of the Air Force responded that there was no match 
for the Veteran's name or social security number.  The 
required VCAA notice was provided in the April 2006 letter, 
which also included the appropriate release form (VA Form 21-
4142) authorizing VA to obtain the Veteran's confidential 
records from his private physicians.  But he did not complete 
and return the release forms to authorize the release of any 
additional records, and all other evidence that he has 
indicated as relevant to his claims has been obtained.

Entitlement to Service Connection for Acquired Psychiatric 
Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131 (West 2007); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  
 
Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  

Some diseases on the other hand are chronic, per se, such as 
psychoses, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2007); 38 C.F.R. §§ 3.307, 
3.309 (2008).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994). 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  

Here, though, the medical evidence does not show the Veteran 
has a current acquired psychiatric disorder.  During the 
recent October 2008 VA compensation examination, the VA 
examiner, upon reviewing the claims file and personally 
examining the Veteran, determined that the Veteran had 
"significant personality disorder and any history of 
schizophrenia or psychotic related symptoms [was] highly 
suspicious and very likely not credible."  The VA examiner 
was unable to diagnose the Veteran with an acquired 
psychiatric disorder due to "symptom exaggeration feigning" 
during the testing.  Therefore, the Veteran has not met the 
essential element under Hickson that he have a current 
acquired psychiatric disorder.

Since there is no medical evidence of a current disability, 
the Veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the Veteran's statements that he currently has a 
acquired psychiatric disorder, as a layman without medical 
expertise or training, his statements alone are insufficient 
to prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render 
medical opinions, including diagnosis or etiology of a 
condition claimed).

Additionally, with regard to the diagnosis of significant 
personality disorders, the Board emphasizes that personality 
disorders are not "diseases" or "injuries" within the meaning 
of applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9, 4.127 
(2008). Consequently, service connection is not warranted for 
a personality disorder.

Further, there is insufficient evidence of a psychosis within 
one year of discharge from service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1) (West 2007); 38 C.F.R. 
§§ 3.307(a)(3), 3.309(a) (2008).  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
of entitlement to service connection for acquired psychiatric 
disorder.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, 1 Vet. App. 53-56.  Accordingly, the appeal 
is denied.
ORDER

The claim for service connection for acquired psychiatric 
disorders is denied.




____________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


